Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 20 are pending in this application. Claims 1, 9 and 14 are independent.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Said placeholder(s) is/are: "…module…" in at least claims 1 – 8.



A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:

Placeholder
Corresponding Structure
Functional Language
module
Memory 210
(FIG. 2 and ¶ [0031])
As recited in the said claims above



If Inventor(s) (or (pre-AlA) Applicant(s)) does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Inventor(s) (or (pre-AlA) Applicant(s)) may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis, Thor (US-20190094040-A1, hereinafter simply referred to as Lewis).

Regarding independent claims 1, 9 and 14, Lewis teaches:
A method (See at least Lewis, ¶ [0036], FIG. 3) of improving a representation of objects (e.g., objects (e.g., vehicles, pedestrians, etc.) of Lewis) in a surrounding environment (e.g., surrounding environment of Lewis) (See at least Lewis, ¶ [0005, 0033], FIGS. 3 – 6, "…an integrated display system controls a LIDAR sensor to scan a surrounding environment of the vehicle. The integrated display system analyzes sensor data obtained from the LIDAR sensor to identify objects and characteristics of the objects (e.g., object type, size, color, etc.) in the surrounding environment…", "…the object models 250 may include various data structures storing learned information about objects (e.g., vehicles, pedestrians, etc.)…"), comprising: in response to receiving sensor data depicting the surrounding environment including a corridor (e.g., travel lane of Lewis) that defines a left boundary and a right boundary, identifying at least one object (e.g., objects (e.g., vehicles, pedestrians, etc.) of Lewis) from the sensor data (See at least Lewis, ¶ [0005, 0033, 0068], FIGS. 3 – 6, "…an integrated display system controls a LIDAR sensor to scan a surrounding environment of the vehicle. The integrated display system analyzes sensor data obtained from the LIDAR sensor to identify objects and characteristics of the objects (e.g., object type, size, color, etc.) in the surrounding environment…", "…the object models 250 may include various data structures storing learned information about objects (e.g., vehicles, pedestrians, etc.)…", "…environment sensors 122 can be configured to detect, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example, lane markers, signs, traffic lights, traffic signs, lane lines, crosswalks, curbs proximate the vehicle 100, off-road objects, etc.…"); transforming (e.g., converting the scan data as disclosed in Lewis) segmented data from the sensor data that represents the object into a bounding box (e.g., bounding boxes of Lewis) by defining the bounding box according to six points (e.g., filtering points using convex hull volumes to reduce points as disclosed in Lewis) relative to the corridor (See at least Lewis, ¶ [0005, 0021, 0033, 0068], FIGS. 3 – 6, "…an integrated display system controls a LIDAR sensor to scan a surrounding environment of the vehicle. The integrated display system analyzes sensor data obtained from the LIDAR sensor to identify objects and characteristics of the objects (e.g., object type, size, color, etc.) in the surrounding environment…", "…The integrated display system acquires LIDAR point cloud data for detected objects and down-samples the data using semantic filtering…the semantic filtering includes filtering points using bounding boxes, convex hull volumes to reduce points included in the converted/down-sampled data to a subset of points that convey the shape of the detected object while reducing an overall quantity of data…", "…the object models 250 may include various data structures storing learned information about objects (e.g., vehicles, pedestrians, etc.)…", "…environment sensors 122 can be configured to detect, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example, lane markers, signs, traffic lights, traffic signs, lane lines, crosswalks, curbs proximate the vehicle 100, off-road objects, etc.…"); and providing the six points of the bounding box as a reduced representation of the object (e.g., filtering points using convex hull volumes to reduce points while reducing an overall quantity of data as disclosed in Lewis) (See at least Lewis, ¶ [0005, 0021, 0033, 0068], FIGS. 3 – 6, "…an integrated display system controls a LIDAR sensor to scan a surrounding environment of the vehicle. The integrated display system analyzes sensor data obtained from the LIDAR sensor to identify objects and characteristics of the objects (e.g., object type, size, color, etc.) in the surrounding environment…", "…The integrated display system acquires LIDAR point cloud data for detected objects and down-samples the data using semantic filtering…the semantic filtering includes filtering points using bounding boxes, convex hull volumes to reduce points included in the converted/down-sampled data to a subset of points that convey the shape of the detected object while reducing an overall quantity of data…", "…the object models 250 may include various data structures storing learned information about objects (e.g., vehicles, pedestrians, etc.)…", "…environment sensors 122 can be configured to detect, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example, lane markers, signs, traffic lights, traffic signs, lane lines, crosswalks, curbs proximate the vehicle 100, off-road objects, etc.…").
Lewis teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lewis taught in 

Regarding dependent claims 2, 10 and 15, Lewis teaches:
wherein the reference module includes instructions to transform (e.g., convert the scan data as disclosed in Lewis) the segmented data into the bounding box (e.g., bounding box as disclosed in Lewis) including instructions to: define a reference system (e.g., map data as disclosed in Lewis) using the left boundary (e.g., lane markers, lane lines as disclosed in Lewis), the right boundary (e.g., lane markers, lane lines as disclosed in Lewis), and a centerline (e.g., lane markers, lane lines as disclosed in Lewis)  that approximately bisects a space in parallel between the left boundary and the right boundary (See at least Lewis, ¶ [0005, 0021, 0033, 0061, 0068], FIGS. 3 – 6, "…an integrated display system controls a LIDAR sensor to scan a surrounding environment of the vehicle. The integrated display system analyzes sensor data obtained from the LIDAR sensor to identify objects and characteristics of the objects (e.g., object type, size, color, etc.) in the surrounding environment…", "…The integrated display system acquires LIDAR point cloud data for detected objects and down-samples the data using semantic filtering…the semantic filtering includes filtering points using bounding boxes, convex hull volumes to reduce points included in the converted/down-sampled data to a subset of points that convey the shape of the detected object while reducing an overall quantity of data…", "…the object models 250 may include various data structures storing learned information about objects (e.g., vehicles, pedestrians, etc.)…", "…the map data 116 can include one or more terrain maps 117. The terrain map(s) 117 can include information about the ground, terrain, roads, surfaces, and/or other features of one or more geographic areas…", "…environment sensors 122 can be configured to detect, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example, lane markers, signs, traffic lights, traffic signs, lane lines, crosswalks, curbs proximate the vehicle 100, off-road objects, etc…"), and project reference points of the object into the reference system to derive the six points (See at least Lewis, ¶ [0005, 0021, 0033, 0068], FIGS. 3 – 6, "…an integrated display system controls a LIDAR sensor to scan a surrounding environment of the vehicle. The integrated display system analyzes sensor data obtained from the LIDAR sensor to identify objects and characteristics of the objects (e.g., object type, size, color, etc.) in the surrounding environment…", "…The integrated display system acquires LIDAR point cloud data for detected objects and down-samples the data using semantic filtering…the semantic filtering includes filtering points using bounding boxes, convex hull volumes to reduce points included in the converted/down-sampled data to a subset of points that convey the shape of the detected object while reducing an overall quantity of data…", "…the object models 250 may include various data structures storing learned information about objects (e.g., vehicles, pedestrians, etc.)…", "…environment sensors 122 can be configured to detect, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example, lane markers, signs, traffic lights, traffic signs, lane lines, crosswalks, curbs proximate the vehicle 100, off-road objects, etc.…"), wherein the reference points are outward boundary minimums (e.g., element boundaries (e.g., boxes, groups of boxes, or other shapes) disclosed in Lewis) and outward boundary maximums (e.g., element boundaries (e.g., boxes, groups of boxes, or other shapes) disclosed in Lewis) relative to the reference system (See at least Lewis, ¶ [0005, 0021, 0033, 0060, 0061, 0068], FIGS. 3 – 6, "…an integrated display system controls a LIDAR sensor to scan a surrounding environment of the vehicle. The integrated display system analyzes sensor data obtained from the LIDAR sensor to identify objects and characteristics of the objects (e.g., object type, size, color, etc.) in the surrounding environment…", "…The integrated display system acquires LIDAR point cloud data for detected objects and down-samples the data using semantic filtering…the semantic filtering includes filtering points using bounding boxes, convex hull volumes to reduce points included in the converted/down-sampled data to a subset of points that convey the shape of the detected object while reducing an overall quantity of data…", "…the object models 250 may include various data structures storing learned information about objects (e.g., vehicles, pedestrians, etc.)…", "…The map data 116 can include measurements, dimensions, distances, and/or information for one or more items included in the map data 116 and/or relative to other items included in the map data 116…", "…the map data 116 can include one or more terrain maps 117. The terrain map(s) 117 can include information about the ground, terrain, roads, surfaces, and/or other features of one or more geographic areas…", "…environment sensors 122 can be configured to detect, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example, lane markers, signs, traffic lights, traffic signs, lane lines, crosswalks, curbs proximate the vehicle 100, off-road objects, etc…")
Regarding dependent claims 3, 11 and 16, Lewis teaches:
wherein the reference module includes instructions to project the reference points including instructions to project the outward boundary minimums and the outward boundary maximums against the centerline (e.g., map data 116 includes measurements, dimensions, distances, and information for one or more items included in the map data 116 relative to other items included in the map data 116 as disclosed in Lewis), a left reference that indicates a distance from the left boundary, and a right reference that indicates a distance from the right boundary (See at least Lewis, ¶ [0005, 0021, 0033, 0060, 0061, 0068], FIGS. 3 – 6, "…an integrated display system controls a LIDAR sensor to scan a surrounding environment of the vehicle. The integrated display system analyzes sensor data obtained from the LIDAR sensor to identify objects and characteristics of the objects (e.g., object type, size, color, etc.) in the surrounding environment…", "…The integrated display system acquires LIDAR point cloud data for detected objects and down-samples the data using semantic filtering…the semantic filtering includes filtering points using bounding boxes, convex hull volumes to reduce points included in the converted/down-sampled data to a subset of points that convey the shape of the detected object while reducing an overall quantity of data…", "…the object models 250 may include various data structures storing learned information about objects (e.g., vehicles, pedestrians, etc.)…", "…The map data 116 can include measurements, dimensions, distances, and/or information for one or more items included in the map data 116 and/or relative to other items included in the map data 116…", "…the map data 116 can include one or more terrain maps 117. The terrain map(s) 117 can include information about the ground, terrain, roads, surfaces, and/or other features of one or more geographic areas…", "…environment sensors 122 can be configured to detect, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example, lane markers, signs, traffic lights, traffic signs, lane lines, crosswalks, curbs proximate the vehicle 100, off-road objects, etc…").

Regarding dependent claims 4, 12 and 17, Lewis teaches:
wherein the six points include right boundary distance points (e.g., as defined by filtered points using convex hull volumes to reduce points as disclosed in Lewis) specifying a perpendicular distance of a closest point and a furthest point to the right boundary (e.g., map data 116 includes measurements, dimensions, distances, and information for one or more items included in the map data 116 relative to other items included in the map data 116 as disclosed in Lewis), left boundary distance points specifying a closest point and a furthest point to the left boundary (e.g., map data 116 includes measurements, dimensions, distances, and information for one or more items included in the map data 116 relative to other items included in the map data 116 as disclosed in Lewis), and centerline distance points specifying a furthest point and a closest point along the centerline relative to a point of origin (e.g., map data 116 includes measurements, dimensions, distances, and information for one or more items included in the map data 116 relative to other items included in the map data 116 as disclosed in Lewis) (See at least Lewis, ¶ [0005, 0021, 0033, 0060, 0061, 0068], FIGS. 3 – 6, "…an integrated display system controls a LIDAR sensor to scan a surrounding environment of the vehicle. The integrated display system analyzes sensor data obtained from the LIDAR sensor to identify objects and characteristics of the objects (e.g., object type, size, color, etc.) in the surrounding environment…", "…The integrated display system acquires LIDAR point cloud data for detected objects and down-samples the data using semantic filtering…the semantic filtering includes filtering points using bounding boxes, convex hull volumes to reduce points included in the converted/down-sampled data to a subset of points that convey the shape of the detected object while reducing an overall quantity of data…", "…the object models 250 may include various data structures storing learned information about objects (e.g., vehicles, pedestrians, etc.)…", "…The map data 116 can include measurements, dimensions, distances, and/or information for one or more items included in the map data 116 and/or relative to other items included in the map data 116…", "…the map data 116 can include one or more terrain maps 117. The terrain map(s) 117 can include information about the ground, terrain, roads, surfaces, and/or other features of one or more geographic areas…", "…environment sensors 122 can be configured to detect, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example, lane markers, signs, traffic lights, traffic signs, lane lines, crosswalks, curbs proximate the vehicle 100, off-road objects, etc…").

Regarding dependent claims 5, 13 and 18, Lewis teaches:
wherein the corridor is a roadway (e.g., road surface as disclosed in Lewis), wherein the left boundary and right boundary are defined relative to a vehicle that acquires the sensor data and a direction of travel of traffic associated with the vehicle (See at least Lewis, ¶ [0005, 0021, 0033, 0060, 0061, 0068], FIGS. 3 – 6, "…an integrated display system controls a LIDAR sensor to scan a surrounding environment of the vehicle. The integrated display system analyzes sensor data obtained from the LIDAR sensor to identify objects and characteristics of the objects (e.g., object type, size, color, etc.) in the surrounding environment…", "…The integrated display system acquires LIDAR point cloud data for detected objects and down-samples the data using semantic filtering…the semantic filtering includes filtering points using bounding boxes, convex hull volumes to reduce points included in the converted/down-sampled data to a subset of points that convey the shape of the detected object while reducing an overall quantity of data…", "…the object models 250 may include various data structures storing learned information about objects (e.g., vehicles, pedestrians, etc.)…", "…The map data 116 can include measurements, dimensions, distances, and/or information for one or more items included in the map data 116 and/or relative to other items included in the map data 116…", "…the map data 116 can include one or more terrain maps 117. The terrain map(s) 117 can include information about the ground, terrain, roads, surfaces, and/or other features of one or more geographic areas…", "…environment sensors 122 can be configured to detect, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example, lane markers, signs, traffic lights, traffic signs, lane lines, crosswalks, curbs proximate the vehicle 100, off-road objects, etc…"), and wherein the bounding box defines a convex hull (e.g., as defined by filtered points using convex hull volumes to reduce points as disclosed in Lewis) (See at least Lewis, ¶ [0005, 0021, 0033, 0060, 0061, 0068], FIGS. 3 – 6, "…an integrated display system controls a LIDAR sensor to scan a surrounding environment of the vehicle. The integrated display system analyzes sensor data obtained from the LIDAR sensor to identify objects and characteristics of the objects (e.g., object type, size, color, etc.) in the surrounding environment…", "…The integrated display system acquires LIDAR point cloud data for detected objects and down-samples the data using semantic filtering…the semantic filtering includes filtering points using bounding boxes, convex hull volumes to reduce points included in the converted/down-sampled data to a subset of points that convey the shape of the detected object while reducing an overall quantity of data…", "…the object models 250 may include various data structures storing learned information about objects (e.g., vehicles, pedestrians, etc.)…", "…The map data 116 can include measurements, dimensions, distances, and/or information for one or more items included in the map data 116 and/or relative to other items included in the map data 116…", "…the map data 116 can include one or more terrain maps 117. The terrain map(s) 117 can include information about the ground, terrain, roads, surfaces, and/or other features of one or more geographic areas…", "…environment sensors 122 can be configured to detect, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example, lane markers, signs, traffic lights, traffic signs, lane lines, crosswalks, curbs proximate the vehicle 100, off-road objects, etc…").

Regarding dependent claims 6 and 19, Lewis teaches:
wherein the detection module includes instructions to receive the sensor data including instructions to acquire the sensor data from at least one sensor of a vehicle (See at least Lewis, ¶ [0005, 0021, 0033, 0060, 0061, 0068], FIGS. 3 – 6, "…an integrated display system controls a LIDAR sensor to scan a surrounding environment of the vehicle. The integrated display system analyzes sensor data obtained from the LIDAR sensor to identify objects and characteristics of the objects (e.g., object type, size, color, etc.) in the surrounding environment…", "…The integrated display system acquires LIDAR point cloud data for detected objects and down-samples the data using semantic filtering…the semantic filtering includes filtering points using bounding boxes, convex hull volumes to reduce points included in the converted/down-sampled data to a subset of points that convey the shape of the detected object while reducing an overall quantity of data…", "…the object models 250 may include various data structures storing learned information about objects (e.g., vehicles, pedestrians, etc.)…", "…The map data 116 can include measurements, dimensions, distances, and/or information for one or more items included in the map data 116 and/or relative to other items included in the map data 116…", "…the map data 116 can include one or more terrain maps 117. The terrain map(s) 117 can include information about the ground, terrain, roads, surfaces, and/or other features of one or more geographic areas…", "…environment sensors 122 can be configured to detect, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example, lane markers, signs, traffic lights, traffic signs, lane lines, crosswalks, curbs proximate the vehicle 100, off-road objects, etc…"), and wherein the detection module includes instructions to identify the at least one object from the sensor data including instructions to segment the object from the sensor data using a segmentation model that is a machine-learning model (e.g., machine learning algorithm (e.g., convolutional neural network (CNN)) of Lewis) (See at least Lewis, ¶ [0005, 0021, 0033, 0060, 0061, 0068], FIGS. 3 – 6, "…an integrated display system controls a LIDAR sensor to scan a surrounding environment of the vehicle. The integrated display system analyzes sensor data obtained from the LIDAR sensor to identify objects and characteristics of the objects (e.g., object type, size, color, etc.) in the surrounding environment…", "…The integrated display system acquires LIDAR point cloud data for detected objects and down-samples the data using semantic filtering…the semantic filtering includes filtering points using bounding boxes, convex hull volumes to reduce points included in the converted/down-sampled data to a subset of points that convey the shape of the detected object while reducing an overall quantity of data…", "…the object models 250 may include various data structures storing learned information about objects (e.g., vehicles, pedestrians, etc.)…", "…The map data 116 can include measurements, dimensions, distances, and/or information for one or more items included in the map data 116 and/or relative to other items included in the map data 116…", "…the map data 116 can include one or more terrain maps 117. The terrain map(s) 117 can include information about the ground, terrain, roads, surfaces, and/or other features of one or more geographic areas…", "…environment sensors 122 can be configured to detect, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example, lane markers, signs, traffic lights, traffic signs, lane lines, crosswalks, curbs proximate the vehicle 100, off-road objects, etc…").

Regarding dependent claims 7 and 20, Lewis teaches:
wherein the reference module includes instructions to provide the bounding box including instructions to plan movements of a vehicle (e.g., various vehicle systems 140 control the movement, speed, maneuvering, heading, direction, etc. of the vehicle 100 as disclosed in Lewis) using the bounding box as an indicator of a form of the object that is an obstacle for the vehicle to navigate (e.g., LIDAR point cloud data for detected objects uses bounding boxes from the object recognition algorithm to reduce points in Lewis), and controlling the vehicle according to the movements (e.g., various vehicle systems 140 control the movement, speed, maneuvering, heading, direction, etc. of the vehicle 100 as disclosed in Lewis) (See at least Lewis, ¶ [0005, 0021, 0033, 0060, 0061, 0068], FIGS. 3 – 6, "…an integrated display system controls a LIDAR sensor to scan a surrounding environment of the vehicle. The integrated display system analyzes sensor data obtained from the LIDAR sensor to identify objects and characteristics of the objects (e.g., object type, size, color, etc.) in the surrounding environment…", "…The integrated display system acquires LIDAR point cloud data for detected objects and down-samples the data using semantic filtering…the semantic filtering includes filtering points using bounding boxes, convex hull volumes to reduce points included in the converted/down-sampled data to a subset of points that convey the shape of the detected object while reducing an overall quantity of data…", "…the object models 250 may include various data structures storing learned information about objects (e.g., vehicles, pedestrians, etc.)…", "…The map data 116 can include measurements, dimensions, distances, and/or information for one or more items included in the map data 116 and/or relative to other items included in the map data 116…", "…the map data 116 can include one or more terrain maps 117. The terrain map(s) 117 can include information about the ground, terrain, roads, surfaces, and/or other features of one or more geographic areas…", "…environment sensors 122 can be configured to detect, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example, lane markers, signs, traffic lights, traffic signs, lane lines, crosswalks, curbs proximate the vehicle 100, off-road objects, etc…").

Regarding dependent claim 8, Lewis teaches:
wherein the observation system is integrated within an autonomous vehicle (e.g., the vehicle 100 is an autonomous vehicle as disclosed in Lewis) (See at least Lewis, ¶ [0005, 0021, 0033, 0060, 0061, 0068], FIGS. 3 – 6, "…an integrated display system controls a LIDAR sensor to scan a surrounding environment of the vehicle. The integrated display system analyzes sensor data obtained from the LIDAR sensor to identify objects and characteristics of the objects (e.g., object type, size, color, etc.) in the surrounding environment…", "…The integrated display system acquires LIDAR point cloud data for detected objects and down-samples the data using semantic filtering…the semantic filtering includes filtering points using bounding boxes, convex hull volumes to reduce points included in the converted/down-sampled data to a subset of points that convey the shape of the detected object while reducing an overall quantity of data…", "…the object models 250 may include various data structures storing learned information about objects (e.g., vehicles, pedestrians, etc.)…", "…The map data 116 can include measurements, dimensions, distances, and/or information for one or more items included in the map data 116 and/or relative to other items included in the map data 116…", "…the map data 116 can include one or more terrain maps 117. The terrain map(s) 117 can include information about the ground, terrain, roads, surfaces, and/or other features of one or more geographic areas…", "…environment sensors 122 can be configured to detect, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example, lane markers, signs, traffic lights, traffic signs, lane lines, crosswalks, curbs proximate the vehicle 100, off-road objects, etc…").

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 




/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666